DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Claim Objections
Claim 19 objected to because of the following informalities:
Claim 19, line 8, “pointsto”
The examiner respectfully notes missing space between words, “pointsto” should be 
“points to”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), in view of Schilders (US 20130254339 A1), further in view of Wang et al. (US 9588977 B1), further in view of Xia et al. (US 20180373615 A1), further in view of Monday et al. (US 20180275902 A1).  
Regarding Claim 1, Davis teaches
A computer-implemented method of dynamically balancing cloud resource capacity in a multi-node network having a file system, comprising: determining a destination node of the multi-node network with dedicated cloud storage capable of storing a file selected for long term retention, in a local storage of a source node of the multi-node network; (Davis [0019] In some embodiments, the cloud controllers that manage the distributed filesystem track ongoing changes for the distributed filesystem and dynamically adjust the mapping of clients systems to cloud controllers and the assignment of namespace mappings to cloud controllers to improve and balance file access performance for the distributed filesystem. [0459] computing environment 900 can include a large number of compute nodes that are organized into a computing cluster and/or server farm. [0008] This initial cloud controller uses the namespace mappings for the global namespace to determine a preferred cloud controller that will handle the request. (i.e. cloud controller is on the destination node.) [0362] In some embodiments, cloud commands can be used to both archive data that is not currently needed in the (active, non-archived) distributed filesystem to an archival cloud storage system as well as to retrieve and access archived data that has been previously moved to an archival cloud storage system.) transferring the file directly to the dedicated cloud storage without storing the actual file data on the local storage of the destination node, (Davis [0339] FIG. 36 illustrates a cloud controller 3600 that uses a filesystem abstraction to present a set of cloud commands to client 3602. [0340] echo /cloudfs/fs/dir1/f1 /cloudfs/fs/dir2/f2 &gt;/cloudcmd/ddcp,which specifies a source file and a destination file as arguments for a specific cloud command (e.g., a cloud-aware "deduplication copy", or "ddcp") that operates upon the two files. [0120] Either way, unlike the above memory-buffer technique, this overlay metadata facilitates minimizing the use of additional resources by creating cloud files "in place" (e.g., without allocating additional memory buffers or additional copy operations);)
building a metadata segment tree on the destination node through metadata references; (Davis [0100] Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system.[0102] In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories.)
and updating a global namespace of the file system with a handle indicating a current location of the file as the dedicated cloud storage of the destination file through the metadata segment tree, the handle allowing access to the file through the metadata stored in the local storage of the source node.  (Davis [0019] In some embodiments, the cloud controllers that manage the distributed filesystem track ongoing changes for the distributed filesystem and dynamically adjust the mapping of clients systems to cloud controllers and the assignment of namespace mappings to cloud controllers to improve and balance file access performance for the distributed filesystem. [0020] the location and availability of a cloud controller that manages the portion of the namespace that includes the target file. [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem.) (i.e. metadata mapping is the content handle.) 
 	Davis does not teach negotiating an initial state of the source node and the destination node through a state sharing process of initial preparatory work including opening a new file on the destination node; 
However, Schilders teaches negotiating an initial state of the source node and the destination node through a state sharing process of initial preparatory work including opening a new file on the destination node; (Schilders [0002] The present invention relates to a protocol for reliable transfer of information in a communications network, and in particular, to a reliable output protocol for sending files from one node to one or more other nodes in a network. [0043] FIG. 6 is a graph showing an exemplary sequence of events used in the protocol of the present embodiment when transferring a file from a source node computer to a remote node computer…The request message includes an identifier for the transfer and details of the files that it wishes to send. The identifier may contain the name associated with the source node and/or a serial number of the transfer. The details of the files may be expressed as parameters that define the type of file that the source node wishes to transmit…If the remote node computer successfully receives the message and may receive the transmitted file(s), it sends an acknowledge message 612 to the source node computer. Claim 1 a destination node in the receiving system sending a request to a source node in the first system for a specific file; the destination node creating and opening a new file at the destination node using a file name of the specific file requested by the destination node, where a .tmp extension is appended to the file name identifying the new file as a temporary file.) (i.e. the request message is the initial state of source node and the acknowledge message is the initial state of the destination node.)
Davis and Schilders are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis and Schilders before him or her to modify the Davis’ system with Schilders’ teaching. The motivation for doing so would be to have (Schilders [0002]) reliable transfer of files from one node to one or more other nodes in a network.
Davis-Schilders does not teach and storing file metadata on the local storage for a cloud tier of the destination node, wherein the metadata points to actual file data to be moved to the dedicated cloud storage; 
However, Wang teaches storing file metadata on the local storage for a cloud tier of the destination node, wherein the metadata points to actual file data to be moved to the dedicated cloud storage; (Wang Col. 5, lines 42-51: Cloud block management component 120 manages the mapping between stub files and cloud objects, the allocation of cloud objects for stubbing, and locating cloud objects for recall and/or reads and writes. It can be appreciated that as file content data is moved to cloud storage, metadata relating to the file, for example, the complete inode and extended attributes of the file, still are stored locally, as a stub. In one implementation, metadata relating to the file can also be stored in cloud storage for use, for example, in a disaster recovery scenario.) 
Davis, Schilders and Wang are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders and Wang before him or her to modify the Davis-Schilders’ system with Wang’s teaching. The motivation for doing so would be to have (Wang abst) efficient and transparent tiering of data from local storage to cloud storage so that local storage capacity previously dedicated to file data can be freed for other uses.
Davis-Schilders-Wang does not teach associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; 
However, Xia teaches associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; (Xia [0029]  The request may be received by a load balancer 206 and routed to a storage node based on a round-robin load-balancing technique, the location of the corresponding client, the distribution of data across the storage nodes and/or partitions, current loads of the storage nodes, and/or another load-balancing technique. [0037] Those skilled in the art will appreciate that the system of FIG. 2 may be implemented in a variety of ways. First, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be provided by a single physical machine, multiple computer systems, one or more clusters, one or more virtual machines, a grid, one or more databases, one or more filesystems, and/or a cloud computing system. Second, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be scaled to the request volume and/or amount of processing, storage, and/or tracking of usage statistics 240-246 associated with the distributed storage system. Third, the number of lead partitions, the number of replica partitions per lead partition, the size of each partition, and/or other parameters related to partitioning of data in the distributed storage system may be tuned based on the number of storage nodes, the capacity of each storage node, the distribution of load across the storage nodes and/or partitions, and/or other factors.)
Davis, Schilders, Wang and Xia are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang and Xia before him or her to modify the Davis-Schilders-Wang’ system with Xia’s teaching. The motivation for doing so would be to have (Xia [0029, 0037]) one and/or another load-balancing technique, and the distributed storage system may be tuned based on the capacity of each storage node)
Davis-Schilders-Wang-Xia does not teach storing the metadata tree on the source node without storing the metadata in the cloud storage; 
However, Monday teaches storing the metadata tree on the source node without storing the metadata in the cloud storage; (Monday [0070] As disclosed further herein, files in the local file system 200 may be stored as “disk blocks,” virtual storage blocks where data objects and metadata corresponding to a file are stored as a logical tree 300 (e.g., a self-described Merkle tree where data and metadata are stored as blocks). The cloud interface appliance 402 may create a mapping 406 of each logical block in the tree 300 of data directly to cloud objects 414 in the cloud object store 404. Some embodiments may employ a one-to-one block-to-object mapping. Other embodiments, additionally or alternatively, may employ any other suitable ratio of blocks to cloud objects, for example, to map multiple blocks to one cloud object. In some instances of such embodiments, an entire logical tree of blocks may be mapped to a single cloud object. In other instances, only part of a logical tree of blocks may be mapped to a single cloud object.) (i.e. metadata corresponding to file are stored as logic tree in local file system. The cloud interface may create a mapping of logical block in the tree but not store the tree in the cloud.)
Davis, Schilders, Wang, Xia and Monday are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang, Xia and Monday before him or her to modify the Davis-Schilders-Wang-Xia’ system with Monday’s teaching. The motivation for doing so would be to not store metadata in the cloud storage (Monday [0070]) metadata corresponding to a file are stored as a logical tree, and cloud interface create a mapping of each logical block in the tree.
Regarding Claim 2, Davis, Schilders, Wang, Xia and Monday teach
The method of claim 1 further comprising, prior to the transferring, opening a temporary file in the local storage of the destination node. (Schilders [0043] FIG. 6 is a graph showing an exemplary sequence of events used in the protocol of the present embodiment when transferring a file from a source node computer to a remote node computer…The request message includes an identifier for the transfer and details of the files that it wishes to send. The identifier may contain the name associated with the source node and/or a serial number of the transfer. The details of the files may be expressed as parameters that define the type of file that the source node wishes to transmit…If the remote node computer successfully receives the message and may receive the transmitted file(s), it sends an acknowledge message 612 to the source node computer. Claim 1 a destination node in the receiving system sending a request to a source node in the first system for a specific file; the destination node creating and opening a new file at the destination node using a file name of the specific file requested by the destination node, where a .tmp extension is appended to the file name identifying the new file as a temporary file.)
Davis and Schilders are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis and Schilders before him or her to modify the Davis’ system with Schilders’ teaching. The motivation for doing so would be to have (Schilders [0002]) reliable transfer of files from one node to one or more other nodes in a network.
Regarding Claim 3, Davis, Schilders, Wang, Xia and Monday teach
The method of claim 1 wherein the metadata stores attributes of the file selected from the group consisting of: file name, file type, file ownership, file permissions, creation/access/modification times, and file size. (Davis [0095] For instance, filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights and data consistency (e.g., via file lock operations) for an underlying block storage mechanism. Hence, filesystem-level operations provide a higher level of abstraction (e.g., a filename and an ordering associated with an underlying set of disk blocks) for the block storage mechanism.)
file type, (Davis[0144] In some embodiments, a locality policy may be used to specify: (1) specific file types to be considered and/or emphasized for defragmentation; (2) specific access patterns to detect and optimize for; and (3) a frequency and/or time interval for performing fragmentation checks and/or operations.(i.e. locality policy is metadata))
file ownership, (Davis [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem.)
file permissions, (Davis0095]  filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights.) (i.e. file permissions)
creation/access/modification times, (Davis [0446] Alternatively, anti-virus service 4214 may act as a client of cloud controller 4208, and constantly poll cloud controller 4208 (e.g., determining changes based on the timestamps for files))
and file size. (Davis [0146] a cloud controller may analyze the metadata for the file and then predictively pre-fetch other cloud files that contain other nearby data blocks (or even all other data blocks for the file, depending on the file size).)
Regarding Claim 4, Davis, Schilders, Wang, Xia and Monday teach
The method of claim 3 wherein the metadata is maintained in a tree format having individual (Lp) segments organized hierarchically down to data segments comprising the file. (Davis [0100] Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system. [0102]  In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories.)
Regarding Claim 5, Davis, Schilders, Wang, Xia and Monday teach
The method of claim 4 wherein the handle comprises a content handle of the metadata tree that points to a version corresponding to the current location of the file. (Davis [0102]  In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories. Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312 (if the given block is currently being cached in the storage 312 of cloud controller 300), as well as the location of the file data in a cloud file 318.)
Regarding Claim 6, Davis, Schilders, Wang, Xia and Monday teach
The method of claim 1 wherein the file movement is part of a deduplication backup system comprising a backup server, and wherein the file comprises a file to be backed up for long term retention in the cloud network. (Davis [0245] FIG. 29A illustrates the process of writing new data blocks in an exemplary deduplication architecture. [0255] Deduplication techniques can be applied across a range of scopes. For instance, the above-described deduplication techniques can be performed on (individual) single- or multi-user workstations and/or servers to conserve storage space and increase user-perceived write performance. [0290] All of this backup data may be collected into a single "tarball" (e.g., a single tape archive file that encompasses the full collection of backed up files while preserving important file system information, such as user permissions, dates, and directory structures).)
Regarding Claim 20, Davis teaches
A computer program product, comprising a non- transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method of dynamically balancing cloud resource capacity in a multi-node network having a file system, by: (Davis [0019] In some embodiments, the cloud controllers that manage the distributed filesystem track ongoing changes for the distributed filesystem and dynamically adjust the mapping of clients systems to cloud controllers and the assignment of namespace mappings to cloud controllers to improve and balance file access performance for the distributed filesystem. [0088] The data structures and code described in this detailed description are typically stored on a non-transitory computer-readable storage medium, which may be any device or non-transitory medium that can store code and/or data for use by a computer system. [0090] Furthermore, the methods and processes described below can be included in hardware modules. For example, the hardware modules can include, but are not limited to, application-specific integrated circuit (ASIC) chips, a full-custom implementation as part of an integrated circuit (or another type of hardware implementation on an integrated circuit), field-programmable gate arrays (FPGAs), a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. [0155] Client systems typically use network protocols (such as the Network File System (NFS) and the Common Internet File System (CIFS) protocols) to access network-based storage systems.)
determining a destination node of the multi-node network with dedicated cloud storage capable of storing a file selected for long term retention, in a local storage of a source node of the multi-node network; (Davis [0008] This initial cloud controller uses the namespace mappings for the global namespace to determine a preferred cloud controller that will handle the request. (i.e. cloud controller is on the destination node.) Davis [0362] In some embodiments, cloud commands can be used to both archive data that is not currently needed in the (active, non-archived) distributed filesystem to an archival cloud storage system as well as to retrieve and access archived data that has been previously moved to an archival cloud storage system.)
transferring the file directly to the dedicated cloud storage without storing the actual file data on the local storage of the destination node, (Davis [0339] FIG. 36 illustrates a cloud controller 3600 that uses a filesystem abstraction to present a set of cloud commands to client 3602. [0340] echo /cloudfs/fs/dir1/f1 /cloudfs/fs/dir2/f2 &gt;/cloudcmd/ddcp,which specifies a source file and a destination file as arguments for a specific cloud command (e.g., a cloud-aware "deduplication copy", or "ddcp") that operates upon the two files. [0120] Either way, unlike the above memory-buffer technique, this overlay metadata facilitates minimizing the use of additional resources by creating cloud files "in place" (e.g., without allocating additional memory buffers or additional copy operations);)
building a metadata segment tree on the destination node through metadata references; (Davis [0100] Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system.[0102] In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories.)
and updating a global namespace of the file system with a handle indicating a current location of the file as the dedicated cloud storage of the destination file through the metadata segment tree, the handle allowing access to the file through the metadata stored in the local storage of the source node.  (Davis [0019] In some embodiments, the cloud controllers that manage the distributed filesystem track ongoing changes for the distributed filesystem and dynamically adjust the mapping of clients systems to cloud controllers and the assignment of namespace mappings to cloud controllers to improve and balance file access performance for the distributed filesystem. [0020] the location and availability of a cloud controller that manages the portion of the namespace that includes the target file. [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem.) (i.e. metadata mapping is the content handle.) 
 	Davis does not teach negotiating an initial state of the source node and the destination node through a state sharing process of initial preparatory work including opening a new file on the destination node; 
However, Schilders teaches negotiating an initial state of the source node and the destination node through a state sharing process of initial preparatory work including opening a new file on the destination node; (Schilders [0002] The present invention relates to a protocol for reliable transfer of information in a communications network, and in particular, to a reliable output protocol for sending files from one node to one or more other nodes in a network. [0043] FIG. 6 is a graph showing an exemplary sequence of events used in the protocol of the present embodiment when transferring a file from a source node computer to a remote node computer…The request message includes an identifier for the transfer and details of the files that it wishes to send. The identifier may contain the name associated with the source node and/or a serial number of the transfer. The details of the files may be expressed as parameters that define the type of file that the source node wishes to transmit…If the remote node computer successfully receives the message and may receive the transmitted file(s), it sends an acknowledge message 612 to the source node computer. Claim 1 a destination node in the receiving system sending a request to a source node in the first system for a specific file; the destination node creating and opening a new file at the destination node using a file name of the specific file requested by the destination node, where a .tmp extension is appended to the file name identifying the new file as a temporary file.) (i.e. the request message is the initial state of source node and the acknowledge message is the initial state of the destination node.)
Davis and Schilders are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis and Schilders before him or her to modify the Davis’ system with Schilders’ teaching. The motivation for doing so would be to have (Schilders [0002]) reliable transfer of files from one node to one or more other nodes in a network.
Davis-Schilders does not teach and storing file metadata on the local storage for a cloud tier of the destination node, wherein the metadata points to actual file data to be moved to the dedicated cloud storage; 
However, Wang teaches storing file metadata on the local storage for a cloud tier of the destination node, wherein the metadata points to actual file data to be moved to the dedicated cloud storage; (Wang Col. 5, lines 42-51: Cloud block management component 120 manages the mapping between stub files and cloud objects, the allocation of cloud objects for stubbing, and locating cloud objects for recall and/or reads and writes. It can be appreciated that as file content data is moved to cloud storage, metadata relating to the file, for example, the complete inode and extended attributes of the file, still are stored locally, as a stub. In one implementation, metadata relating to the file can also be stored in cloud storage for use, for example, in a disaster recovery scenario.) 
Davis, Schilders and Wang are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders and Wang before him or her to modify the Davis-Schilders’ system with Wang’s teaching. The motivation for doing so would be to have (Wang abst) efficient and transparent tiering of data from local storage to cloud storage so that local storage capacity previously dedicated to file data can be freed for other uses.
Davis-Schilders-Wang does not teach associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; 
However, Xia teaches associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; (Xia [0029]  The request may be received by a load balancer 206 and routed to a storage node based on a round-robin load-balancing technique, the location of the corresponding client, the distribution of data across the storage nodes and/or partitions, current loads of the storage nodes, and/or another load-balancing technique. [0037] Those skilled in the art will appreciate that the system of FIG. 2 may be implemented in a variety of ways. First, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be provided by a single physical machine, multiple computer systems, one or more clusters, one or more virtual machines, a grid, one or more databases, one or more filesystems, and/or a cloud computing system. Second, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be scaled to the request volume and/or amount of processing, storage, and/or tracking of usage statistics 240-246 associated with the distributed storage system. Third, the number of lead partitions, the number of replica partitions per lead partition, the size of each partition, and/or other parameters related to partitioning of data in the distributed storage system may be tuned based on the number of storage nodes, the capacity of each storage node, the distribution of load across the storage nodes and/or partitions, and/or other factors.)
Davis, Schilders, Wang and Xia are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang and Xia before him or her to modify the Davis-Schilders-Wang’ system with Xia’s teaching. The motivation for doing so would be to have (Xia [0029, 0037]) one and/or another load-balancing technique, and the distributed storage system may be tuned based on the capacity of each storage node)
Davis-Schilders-Wang-Xia does not teach storing the metadata tree on the source node without storing the metadata in the cloud storage; 
However, Monday teaches storing the metadata tree on the source node without storing the metadata in the cloud storage; (Monday [0070] As disclosed further herein, files in the local file system 200 may be stored as “disk blocks,” virtual storage blocks where data objects and metadata corresponding to a file are stored as a logical tree 300 (e.g., a self-described Merkle tree where data and metadata are stored as blocks). The cloud interface appliance 402 may create a mapping 406 of each logical block in the tree 300 of data directly to cloud objects 414 in the cloud object store 404. Some embodiments may employ a one-to-one block-to-object mapping. Other embodiments, additionally or alternatively, may employ any other suitable ratio of blocks to cloud objects, for example, to map multiple blocks to one cloud object. In some instances of such embodiments, an entire logical tree of blocks may be mapped to a single cloud object. In other instances, only part of a logical tree of blocks may be mapped to a single cloud object.) (i.e. metadata corresponding to file are stored as logic tree in local file system. The cloud interface may create a mapping of logical block in the tree but not store the tree in the cloud.)
Davis, Schilders, Wang, Xia and Monday are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang, Xia and Monday before him or her to modify the Davis-Schilders-Wang-Xia’ system with Monday’s teaching. The motivation for doing so would be to not store metadata in the cloud storage (Monday [0070]) metadata corresponding to a file are stored as a logical tree, and cloud interface create a mapping of each logical block in the tree.
Claim(s) 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), in view of Schilders (US 20130254339 A1), further in view of Wang et al. (US 9588977 B1), further in view of Xia et al. (US 20180373615 A1).  
Regarding Claim 13, Davis teaches
A method of dynamically allocating cloud storage space 6Docket No: 117124.01 (DL1.274U)among nodes in a multi-node network in which each node maintains respective active storage and an assigned cloud storage partition, comprising: determining an amount of cloud storage assigned to each node of the multi-node network; (Davis [0442] In summary, cloud controllers present end users with an abstraction of a global namespace for a distributed filesystem while partitioning the distributed filesystem into a set of namespace mappings that are synchronized across the cloud controllers. These namespace mappings facilitate managing the ownership of portions of this namespace in a manner that optimizes file access performance and load-balancing across cloud controllers. [0102] FIG. 3 Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312 (if the given block is currently being cached in the storage 312 of cloud controller 300), as well as the location of the file data in a cloud file 318. [0117]  In some embodiments, each cloud controller is assigned a unique identifier, the collective set of cloud controllers are associated with a total amount of cloud storage space, and each cloud controller is pre-allocated a portion of the global address space.) (i.e. pre-allocating a portion of the global address space is determining the amount of space assigned to each node.)
receiving a request to transfer a file from local storage of a source node to a cloud storage of the source node; (Davis26Attorney Docket No.: 117124.01 (DL1.274U) [0106] Consider an example of a cloud controller receiving a request from a client to store a 10 GB file, in an environment where the network link between the cloud controller and a cloud storage system supports a transfer speed of 1 GB/minute and the cloud controller is configured to send a metadata snapshot every minute. Upon determining the scope of the file operation, the cloud controller can already allocate a set of corresponding disk blocks and cloud files, and generate a set of corresponding metadata that indicates the respective disk addresses and CVAs for the file's data blocks.)
receiving an indication that the cloud storage of the source node is unavailable for storing the file; identifying a destination node of the other nodes of the multi-node network with cloud storage available to store the file; (Davis [0176]  if cloud storage system 302 were to crash or become unavailable due to a network partition, cloud controllers 800-802 could be configured to temporarily use mirror storage system 804 as their backing store.)
transferring the file from the local storage of the source node to the cloud storage of the destination node; and updating a global namespace of a file system of the multi-node network to point to the file in the cloud storage of the destination node.  (Davis [0154] FIG. 24 presents a flow chart that illustrates the process of transferring and caching a cloud file in a distributed filesystem.)
Davis does not teach negotiating an initial state of the source node and the destination node through a state sharing process of initial preparatory work including opening a new file on the destination node 
However, Schilders teaches negotiating an initial state of the source node and the destination node through a state sharing process of initial preparatory work including opening a new file on the destination node; (Schilders [0002] The present invention relates to a protocol for reliable transfer of information in a communications network, and in particular, to a reliable output protocol for sending files from one node to one or more other nodes in a network. [0043] FIG. 6 is a graph showing an exemplary sequence of events used in the protocol of the present embodiment when transferring a file from a source node computer to a remote node computer…The request message includes an identifier for the transfer and details of the files that it wishes to send. The identifier may contain the name associated with the source node and/or a serial number of the transfer. The details of the files may be expressed as parameters that define the type of file that the source node wishes to transmit…If the remote node computer successfully receives the message and may receive the transmitted file(s), it sends an acknowledge message 612 to the source node computer. Claim 1
a destination node in the receiving system sending a request to a source node in the first system for a specific file; the destination node creating and opening a new file at the destination node using a file name of the specific file requested by the destination node, where a .tmp extension is appended to the file name identifying the new file as a temporary file.) (i.e. the request message is the initial state of source node and the acknowledge message is the initial state of the destination node.)
Davis and Schilders are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis and Schilders before him or her to modify the Davis’ system with Schilders’ teaching. The motivation for doing so would be to have (Schilders [0002]) reliable transfer of files from one node to one or more other nodes in a network.
Davis-Schilders does not teach and storing file metadata on the local storage for a cloud tier of the destination node, wherein the metadata points to actual file data to be moved to the dedicated cloud storage; 
However, Wang teaches storing file metadata on the local storage for a cloud tier of the destination node, wherein the metadata points to actual file data to be moved to the dedicated cloud storage; (Wang Col. 5, lines 42-51: Cloud block management component 120 manages the mapping between stub files and cloud objects, the allocation of cloud objects for stubbing, and locating cloud objects for recall and/or reads and writes. It can be appreciated that as file content data is moved to cloud storage, metadata relating to the file, for example, the complete inode and extended attributes of the file, still are stored locally, as a stub. In one implementation, metadata relating to the file can also be stored in cloud storage for use, for example, in a disaster recovery scenario.) 
Davis, Schilders and Wang are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders and Wang before him or her to modify the Davis-Schilders’ system with Wang’s teaching. The motivation for doing so would be to have (Wang abst) efficient and transparent tiering of data from local storage to cloud storage so that local storage capacity previously dedicated to file data can be freed for other uses.
Davis-Schilders-Wang does not teach associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; 
However, Xia teaches associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; (Xia [0029]  The request may be received by a load balancer 206 and routed to a storage node based on a round-robin load-balancing technique, the location of the corresponding client, the distribution of data across the storage nodes and/or partitions, current loads of the storage nodes, and/or another load-balancing technique. [0037] Those skilled in the art will appreciate that the system of FIG. 2 may be implemented in a variety of ways. First, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be provided by a single physical machine, multiple computer systems, one or more clusters, one or more virtual machines, a grid, one or more databases, one or more filesystems, and/or a cloud computing system. Second, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be scaled to the request volume and/or amount of processing, storage, and/or tracking of usage statistics 240-246 associated with the distributed storage system. Third, the number of lead partitions, the number of replica partitions per lead partition, the size of each partition, and/or other parameters related to partitioning of data in the distributed storage system may be tuned based on the number of storage nodes, the capacity of each storage node, the distribution of load across the storage nodes and/or partitions, and/or other factors.)
Davis, Schilders, Wang and Xia are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang and Xia before him or her to modify the Davis-Schilders-Wang’ system with Xia’s teaching. The motivation for doing so would be to have (Xia [0029, 0037]) one and/or another load-balancing technique, and the distributed storage system may be tuned based on the capacity of each storage node)
Regarding Claim 14, Davis, Schilders, Wang and Xia teach
The method of claim 13 further comprising, prior to the transferring, opening a temporary file in the local storage of the destination node as part of the negotiating step. (Schilders [0043] FIG. 6 is a graph showing an exemplary sequence of events used in the protocol of the present embodiment when transferring a file from a source node computer to a remote node computer…The request message includes an identifier for the transfer and details of the files that it wishes to send. The identifier may contain the name associated with the source node and/or a serial number of the transfer. The details of the files may be expressed as parameters that define the type of file that the source node wishes to transmit…If the remote node computer successfully receives the message and may receive the transmitted file(s), it sends an acknowledge message 612 to the source node computer. Claim 1 a destination node in the receiving system sending a request to a source node in the first system for a specific file; the destination node creating and opening a new file at the destination node using a file name of the specific file requested by the destination node, where a .tmp extension is appended to the file name identifying the new file as a temporary file.)
Regarding Claim 13, Davis teaches
A method of dynamically allocating cloud storage space 6Docket No: 117124.01 (DL1.274U)among nodes in a multi-node network in which each node maintains respective active storage and an assigned cloud storage partition, comprising: determining an amount of cloud storage assigned to each node of the multi-node network; (Davis [0442] In summary, cloud controllers present end users with an abstraction of a global namespace for a distributed filesystem while partitioning the distributed filesystem into a set of namespace mappings that are synchronized across the cloud controllers. These namespace mappings facilitate managing the ownership of portions of this namespace in a manner that optimizes file access performance and load-balancing across cloud controllers. [0102] FIG. 3 Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312 (if the given block is currently being cached in the storage 312 of cloud controller 300), as well as the location of the file data in a cloud file 318. [0117]  In some embodiments, each cloud controller is assigned a unique identifier, the collective set of cloud controllers are associated with a total amount of cloud storage space, and each cloud controller is pre-allocated a portion of the global address space.) (i.e. pre-allocating a portion of the global address space is determining the amount of space assigned to each node.)
receiving a request to transfer a file from local storage of a source node to a cloud storage of the source node; (Davis26Attorney Docket No.: 117124.01 (DL1.274U) [0106] Consider an example of a cloud controller receiving a request from a client to store a 10 GB file, in an environment where the network link between the cloud controller and a cloud storage system supports a transfer speed of 1 GB/minute and the cloud controller is configured to send a metadata snapshot every minute. Upon determining the scope of the file operation, the cloud controller can already allocate a set of corresponding disk blocks and cloud files, and generate a set of corresponding metadata that indicates the respective disk addresses and CVAs for the file's data blocks.)
receiving an indication that the cloud storage of the source node is unavailable for storing the file; identifying a destination node of the other nodes of the multi-node network with cloud storage available to store the file; (Davis [0176]  if cloud storage system 302 were to crash or become unavailable due to a network partition, cloud controllers 800-802 could be configured to temporarily use mirror storage system 804 as their backing store.)
transferring the file from the local storage of the source node to the cloud storage of the destination node; and updating a global namespace of a file system of the multi-node network to point to the file in the cloud storage of the destination node.  (Davis [0154] FIG. 24 presents a flow chart that illustrates the process of transferring and caching a cloud file in a distributed filesystem.)
Davis does not teach negotiating an initial state of the source node and the destination node through a state sharing process of initial preparatory work including opening a new file on the destination node 
However, Schilders teaches negotiating an initial state of the source node and the destination node through a state sharing process of initial preparatory work including opening a new file on the destination node; (Schilders [0002] The present invention relates to a protocol for reliable transfer of information in a communications network, and in particular, to a reliable output protocol for sending files from one node to one or more other nodes in a network. [0043] FIG. 6 is a graph showing an exemplary sequence of events used in the protocol of the present embodiment when transferring a file from a source node computer to a remote node computer…The request message includes an identifier for the transfer and details of the files that it wishes to send. The identifier may contain the name associated with the source node and/or a serial number of the transfer. The details of the files may be expressed as parameters that define the type of file that the source node wishes to transmit…If the remote node computer successfully receives the message and may receive the transmitted file(s), it sends an acknowledge message 612 to the source node computer. Claim 1
a destination node in the receiving system sending a request to a source node in the first system for a specific file; the destination node creating and opening a new file at the destination node using a file name of the specific file requested by the destination node, where a .tmp extension is appended to the file name identifying the new file as a temporary file.) (i.e. the request message is the initial state of source node and the acknowledge message is the initial state of the destination node.)
Davis and Schilders are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis and Schilders before him or her to modify the Davis’ system with Schilders’ teaching. The motivation for doing so would be to have (Schilders [0002]) reliable transfer of files from one node to one or more other nodes in a network.
Davis-Schilders does not teach and storing file metadata on the local storage for a cloud tier of the destination node, wherein the metadata points to actual file data to be moved to the dedicated cloud storage; 
However, Wang teaches storing file metadata on the local storage for a cloud tier of the destination node, wherein the metadata points to actual file data to be moved to the dedicated cloud storage; (Wang Col. 5, lines 42-51: Cloud block management component 120 manages the mapping between stub files and cloud objects, the allocation of cloud objects for stubbing, and locating cloud objects for recall and/or reads and writes. It can be appreciated that as file content data is moved to cloud storage, metadata relating to the file, for example, the complete inode and extended attributes of the file, still are stored locally, as a stub. In one implementation, metadata relating to the file can also be stored in cloud storage for use, for example, in a disaster recovery scenario.) 
Davis, Schilders and Wang are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders and Wang before him or her to modify the Davis-Schilders’ system with Wang’s teaching. The motivation for doing so would be to have (Wang abst) efficient and transparent tiering of data from local storage to cloud storage so that local storage capacity previously dedicated to file data can be freed for other uses.
Davis-Schilders-Wang does not teach associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; 
However, Xia teaches associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; (Xia [0029]  The request may be received by a load balancer 206 and routed to a storage node based on a round-robin load-balancing technique, the location of the corresponding client, the distribution of data across the storage nodes and/or partitions, current loads of the storage nodes, and/or another load-balancing technique. [0037] Those skilled in the art will appreciate that the system of FIG. 2 may be implemented in a variety of ways. First, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be provided by a single physical machine, multiple computer systems, one or more clusters, one or more virtual machines, a grid, one or more databases, one or more filesystems, and/or a cloud computing system. Second, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be scaled to the request volume and/or amount of processing, storage, and/or tracking of usage statistics 240-246 associated with the distributed storage system. Third, the number of lead partitions, the number of replica partitions per lead partition, the size of each partition, and/or other parameters related to partitioning of data in the distributed storage system may be tuned based on the number of storage nodes, the capacity of each storage node, the distribution of load across the storage nodes and/or partitions, and/or other factors.)
Davis, Schilders, Wang and Xia are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang and Xia before him or her to modify the Davis-Schilders-Wang’ system with Xia’s teaching. The motivation for doing so would be to have (Xia [0029, 0037]) one and/or another load-balancing technique, and the distributed storage system may be tuned based on the capacity of each storage node)
Regarding Claim 15, Davis, Schilders, Wang and Xia teach
The method of claim 13 wherein the cloud storage partition for each node comprises a cloud storage tier for storage media resident in a cloud computing network maintained by a cloud service provider, and provided for long term retention of data including the file, and wherein a partition size assigned to each node is defined as a static amount of storage media. (Davis [0170] in some embodiments, the filesystem device driver may be configured to claim an initial fixed size that substantially overstates the expected amount of storage, to prevent future resizing logistics. [0362] In some embodiments, cloud commands can be used to both archive data that is not currently needed in the (active, non-archived) distributed filesystem to an archival cloud storage system as well as to retrieve and access archived data that has been previously moved to an archival cloud storage system.) (i.e. archival cloud storage  is for long term retention.)
Regarding Claim 16, Davis, Schilders, Wang and Xia teach
The method of claim 14 wherein the cloud storage is unavailable due to at least exhaustion of storage capacity of the cloud storage partition assigned to the source node, and failure of a network link coupling the source node to the cloud computing network. (Davis [0176]  if cloud storage system 302 were to crash or become unavailable due to a network partition, cloud controllers 800-802 could be configured to temporarily use mirror storage system 804 as their backing store. [0097] and network failures and/or outages in cloud-based storage systems can prevent clients from accessing their data for substantial time intervals. [0401] For example, when a file server hosting a number of user directories reaches capacity, system administrators can use this functionality to add a second file server, split the existing set of users across the file servers, and then update the static mappings to ensure that client requests are routed to the file server that is actually hosting the requested data. ) (i.e. when storage reaches capacity, it is unavailable and additional storage needs to be added and mappings updated.)
Regarding Claim 17, Davis, Schilders, Wang and Xia teach
The method of claim 16 wherein the respective active storage for each node of the multi-node network is an active storage tier comprising storage media resident or closely coupled to a server computer of a respective node. (Davis [0102] FIG. 3  Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file's data. A set of block records 314 in metadata 310 include pointer fields that indicate the location of the file data in a disk block 316 in local storage 312 (if the given block is currently being cached in the storage 312 of cloud controller 300), as well as the location of the file data in a cloud file 318. [0462] Database 970 can include any type of system for storing data in non-volatile storage. This includes, but is not limited to, systems based upon magnetic, optical, or magneto-optical storage devices, as well as storage devices based on flash memory and/or battery-backed up memory. Note that database 970 can be coupled: to a server (such as server 950), to a client, or directly to a network.) (i.e. local storage is the active storage)
Regarding Claim 19, Davis, Schilders, Wang and Xia teach
The method of claim 13 further comprising: 8Docket No: 117124.01 (DL1.274U)storing metadata of the file in a segment tree format in the local storage of the source node, wherein the metadata stores attributes of the file selected from the group consisting of: filename, file type, file ownership, file permissions, creation/access/modification times, and file size, and wherein the tree format has individual (Lp) segments organized hierarchically down to data segments comprising the file; and updating the global namespace by updating a content handle the metadata tree that pointsto a version corresponding to the current location of the file. (Davis [0095] For instance, filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights and data consistency (e.g., via file lock operations) for an underlying block storage mechanism. Hence, filesystem-level operations provide a higher level of abstraction (e.g., a filename and an ordering associated with an underlying set of disk blocks) for the block storage mechanism.)
file type, (Davis[0144] In some embodiments, a locality policy may be used to specify: (1) specific file types to be considered and/or emphasized for defragmentation; (2) specific access patterns to detect and optimize for; and (3) a frequency and/or time interval for performing fragmentation checks and/or operations.(i.e. locality policy is metadata))
file ownership, (Davis [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem.)
file permissions, (Davis [0095]  filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights.) (i.e. file permissions)
creation/access/modification times, (Davis [0446] Alternatively, anti-virus service 4214 may act as a client of cloud controller 4208, and constantly poll cloud controller 4208 (e.g., determining changes based on the timestamps for files))
and file size. (Davis [0146] a cloud controller may analyze the metadata for the file and then predictively pre-fetch other cloud files that contain other nearby data blocks (or even all other data blocks for the file, depending on the file size).)
and wherein the tree format has individual (Lp) segments organized hierarchically down to data segments comprising the file; (Davis [0100] Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system. [0102]  In FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories.)
and updating the global namespace by updating a content handle the metadata tree that points to a version corresponding to the current location of the file. (Davis [0019] In some embodiments, the cloud controllers that manage the distributed filesystem track ongoing changes for the distributed filesystem and dynamically adjust the mapping of clients systems to cloud controllers and the assignment of namespace mappings to cloud controllers to improve and balance file access performance for the distributed filesystem. [0020] the location and availability of a cloud controller that manages the portion of the namespace that includes the target file. [0400] In some embodiments, cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem.) (i.e. metadata mapping is the content handle.)  
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), in view of Schilders (US 20130254339 A1), further in view of Wang et al. (US 9588977 B1), further in view of Xia et al. (US 20180373615 A1), further in view of Monday et al. (US 20180275902 A1), further in view of Srinivasan et al. (US 20200012574 A1).  
Regarding Claim 7, Davis, Schilders, Wang, Xia and Monday teach
The method of claim 6 
Davis-Schilders-Wang-Xia-Monday does not teach wherein the backup server executes a deduplication backup process executed running a Data Domain file system (DDFS).
	However, Srinivasan teaches wherein the backup server executes a deduplication backup process executed running a Data Domain file system (DDFS). (Srinivasan [0019] For the embodiment of FIG. 1, network system 100 includes a server 102 that executes a backup management process 112 automates the backup of network data using the target VM devices…In an embodiment, system 100 may represent a Data Domain Restorer (DDR)-based deduplication storage system, and storage server 128 may be implemented as a DDR Deduplication Storage server provided by EMC Corporation.)
Davis, Schilders, Wang, Xia, Monday and Srinivasan are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang, Xia, Monday and Srinivasan before him or her to modify the Davis-Schilders-Wang-Xia-Monday’s system with Srinivasan’s teaching. The motivation for doing so would be to have (Srinivasan [0002]) backup systems to efficiently back up and recover data in the event of user error, data loss, system outages, hardware failure, or other catastrophic events.
	Regarding Claim 8, Davis, Schilders, Wang, Xia and Monday teach
The method of claim 7 wherein at least part of the multi- node network comprises a virtualized network, and the dedicated cloud storage comprises virtual storage implemented on one or more virtual machines in the network. (Srinivasan [0017] A network server computer 102 is coupled directly or indirectly to the target VMs 104 and 106, and to the data source 108 through network 110, which may be a cloud network, LAN, WAN or other appropriate network… In a distributed network environment, network 110 may represent a cloud-based network environment in which applications, servers and data are maintained and provided through a centralized cloud-computing platform.) 
Davis, Schilders, Wang, Xia, Monday and Srinivasan are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang, Xia, Monday and Srinivasan before him or her to modify the Davis-Schilders-Wang-Xia-Monday’s system with Srinivasan’s teaching. The motivation for doing so would be to have (Srinivasan [0002]) backup systems to efficiently back up and recover data in the event of user error, data loss, system outages, hardware failure, or other catastrophic events.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), in view of Schilders (US 20130254339 A1), further in view of Wang et al. (US 9588977 B1), further in view of Xia et al. (US 20180373615 A1), further in view of Monday et al. (US 20180275902 A1), further in view of Srinivasan et al. (US 20200012574 A1), further in view of Zhou et al. (US 20180232174 A1).  
Regarding Claim 9, Davis, Schilders, Wang, Xia, Monday and Srinivasan teach
The method of claim 8 wherein the determining step comprises using a file migration to cloud (FMIG) process that is internal to the deduplication backup system. (Davis [0244] Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a filesystem (and, if so, referencing the existing data block instead of writing a new, additional data block.)
Davis-Schilders-Wang-Xia-Monday-Srinivasan does not teach comprises using a file migration to cloud (FMIG) process
However, Zhou teaches using a file migration to cloud (FMIG) process (Zhou [0002] a technology for data migration between cloud storage systems. [0047] As mentioned above, regardless of migrating data from which cloud storage service to another cloud storage service; the whole process involves just reading data and writing data, and the migration speed may be controlled by controlling the number of concurrences. Moreover, the whole framework can be traffic-independent. The data migration system writes the data using a writing method of the migration server based on the FD provided by the DataSource. The whole process of data reading and data writing does not need to write the data of the DataSource into a disk at one time, but writes the data into the DataDestination by using a method of directly transferring the data to the migration server through the migration server.)
Davis, Schilders, Wang, Xia, Monday, Srinivasan and Zhou are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang , Xia, Monday, Srinivasan and Zhou before him or her to modify the Davis-Schilders-Wang-Xia-Monday-Srinivasan’s system with Zhou’s teaching. The motivation for doing so would be to have (Zhou [0029]) a scheme of performing data migration between different cloud storage systems, which may satisfy various performance requirements on performance, flexibility, scalability, automation, data verify and framework universality, etc. 
Regarding Claim 10, Davis, Schilders, Wang, Xia, Monday and Srinivasan teach
The method of claim 7 wherein each node comprises a data domain within the DDFS, (Srinivasan [0019] For the embodiment of FIG. 1, network system 100 includes a server 102 that executes a backup management process 112 automates the backup of network data using the target VM devices…In an embodiment, system 100 may represent a Data Domain Restorer (DDR)-based deduplication storage system, and storage server 128 may be implemented as a DDR Deduplication Storage server provided by EMC Corporation.)
Davis-Schilders-Wang-Xia-Monday-Srinivasan does not teach and wherein the transferring is performed using a plurality of remote procedure calls between the source node and the destination node.
However, Zhou teaches and wherein the transferring is performed using a plurality of remote procedure calls between the source node and the destination node. (Zhou [0049] Particularly, the migration server and the migration client communicate using an open source framework Thrift RPC; the migration core is implemented on migration servers, actual data migration tasks are implemented on migration servers, a plurality of isomorphic migration servers receive a migration request from the client, such that data migration between a plurality of different DataSources and the DataDestination may be implemented and various kinds of data migration requests may be accepted, on the migration server) (Examiner note: RPC is remote procedure call.)
Davis, Schilders, Wang , Xia, Monday, Srinivasan and Zhou are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang , Xia, Monday, Srinivasan and Zhou before him or her to modify the Davis-Schilders-Wang-Xia-Monday-Srinivasan’s system with Zhou’s teaching. The motivation for doing so would be to have (Zhou [0029]) a scheme of performing data migration between different cloud storage systems, which may satisfy various performance requirements on performance, flexibility, scalability, automation, data verify and framework universality, etc.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), in view of Schilders (US 20130254339 A1), further in view of Wang et al. (US 9588977 B1), further in view of Xia et al. (US 20180373615 A1), further in view of Monday et al. (US 20180275902 A1), further in view of Srinivasan et al. (US 20200012574 A1), further in view of Zhou et al. (US 20180232174 A1) , further in view of Johnson et al. (EP 0278313 B1).  
Regarding Claim 11, Davis, Schilders, Wang, Xia, Monday , Srinivasan and Zhou teach
The method of claim 10
Davis-Schilders-Wang-Xia-Monday-Srinivasan-Zhou does not teach wherein the remote procedure calls comprise calls for: file open, file associate, file transfer, and close connection.  
However, Johnson teaches wherein the remote procedure calls comprise calls for: 
file open, (Johnson Page 16, lines 12-13: First, processes may have to use remote procedure calls (RPC)s to set or test locks. These RPCs will run on the file's server. Page 24, lines 15-16: The file access structure lock fas lock is used to synchronize the use of the inodes and surrogate inodes (s inode) for open files in a distributed file system (DFS).)
file associate, (Johnson Page 6, lines 4-5: Read the file identified by the inode number associated with dir2 (this is the next directory in the 5 path).)
file transfer, (Johnson Page 3, lines 33-35:a local buffer 12 in the operating system 11 is used to buffer the data transferred between the permanent storage 2, such as 35 a hard file or a disk in a personal computer.)
 and close connection. (Johnson Page 15, lines 25-27: Modified blocks at the client 12C are written to the server 12A by the periodic sync operation, when the file 5 is closed by all processes 13C in the client node C.)
Davis, Schilders, Wang, Xia, Monday, Srinivasan, Zhou and Johnson are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang, Xia, Monday, Srinivasan, Zhou and Johnson before him or her to modify the Davis-Schilders-Wang-Xia-Monday-Srinivasan-Zhou system with Johnson‘s teaching. The motivation for doing so would be that the system (Johnson Page 2, lines 6-7) permits the accessing of files by processors in the system, no matter where those files are located in the system.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), in view of Schilders (US 20130254339 A1), further in view of Wang et al. (US 9588977 B1), further in view of Xia et al. (US 20180373615 A1), further in view of Monday et al. (US 20180275902 A1), further in view of Srinivasan et al. (US 20200012574 A1), further in view of Zhou et al. (US 20180232174 A1), further in view of Johnson et al. (EP 0278313 B1) , further in view of Gopalapura Venkatesh et al. (US 20170235950 A1).  
Regarding Claim 12, Davis, Schilders, Wang, Xia, Monday, Srinivasan, Zhou and Johnson teach
The method of claim 11 
Davis-Schilders-Wang- Xia-Monday-Srinivasan-Zhou-Johnson does not teach wherein the file transfer calls comprise sub-remote procedure calls comprising: "send references" causing transmission of metadata of file chunks instead of actual data, "receive references" causing a return of a list of file chunks that are not already present in the destination node dedicated cloud storage, and "send segments" which causes transmission of actual file segments returned by the "receive references" remote procedure call.  
However, Gopalapura Venkatesh teaches 
wherein the file transfer calls comprise sub-remote procedure calls comprising: "send references" causing transmission of metadata of file chunks instead of actual data, "receive references" causing a return of a list of file chunks that are not already present in the destination node dedicated cloud storage, (Gopalapura Venkatesh [0228] At step 1712, the VFS 202 may query a database, such as the sharding map 624, to determine whether the storage item, which is the directory dir7 in this example, is located at any of the existing FSVMs 170. If the sharding map 624 indicates that storage item is not located at any of the existing FSVMs 170, as is the case in this example, then at step 1714 the VFS 202 may send a request, e.g., a Remote Procedure Call (RPC) or a message, to the system manager 602 to identify a storage location of the storage item.) (i.e. the remote procedure call causing transmission of metadata instead of actual data, and a list of file chunks not located at any of the existing destination node.) and "send segments" which causes transmission of actual file segments returned by the "receive references" remote procedure call. (Gopalapura Venkatesh [0117] FIG. 5 At step 526, FSVM 170c performs the requested I/O transaction for Folder-3, e.g., by accessing local storage 122c, and sends the results of the access, e.g., details about Folder-3 in this example, such as a list of files and associated metadata, back to the client 330 in an I/O response. The client 330 receives the I/O response and may pass the results of the I/O transaction to the application or other program code that requested the access. Any subsequent requests for the same data (Folder-3 in this example) by the client 330 may be sent directly to the FSVM 170c on which the data is stored because the client 330 may use the cached identity of the FSVM 170c on which the data is stored. Although data contained in a folder is accessed in the example of FIG. 5, other types of data may be accessed similarly, e.g., data contained in files.) (i.e. transmission of actual file data.)
Davis, Schilders, Wang, Xia, Monday, Srinivasan, Zhou, Johnson and Gopalapura Venkatesh are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang, Xia, Monday, Srinivasan, Zhou, Johnson and Gopalapura Venkatesh before him or her to modify the Davis-Schilders-Wang -Xia-Monday-Srinivasan-Zhou-Johnson system with Gopalapura Venkatesh‘s teaching. The motivation for doing so would be that (Gopalapura Venkatesh [0008]) system may automatically identify data corruption and perform data recovery operations at multiple levels in the storage hierarchy.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20140006465 A1), in view of Schilders (US 20130254339 A1), further in view of Wang et al. (US 9588977 B1), further in view of Xia et al. (US 20180373615 A1), further in view of Srinivasan et al. (US 20200012574 A1), further in view of Zhou et al. (US 20180232174 A1).  
Regarding Claim 18, Davis, Schilders, Wang and Xia teach
The method of claim 13 wherein the data processing comprises part of a deduplication (Davis [0244] Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a filesystem (and, if so, referencing the existing data block instead of writing a new, additional data block.)
	Davis-Schilders-Wang- Xia does not teach deduplication backup process executed by a data storage server running a Data Domain file system (DDFS), and wherein each node comprises a data domain within the DDFS.
	However, Srinivasan teaches deduplication backup process executed by a data storage server running a Data Domain file system (DDFS), and wherein each node comprises a data domain within the DDFS (Srinivasan [0019] For the embodiment of FIG. 1, network system 100 includes a server 102 that executes a backup management process 112 automates the backup of network data using the target VM devices…In an embodiment, system 100 may represent a Data Domain Restorer (DDR)-based deduplication storage system, and storage server 128 may be implemented as a DDR Deduplication Storage server provided by EMC Corporation. [0035]  Each node in the network(s) comprises a computing device capable of executing software code to perform the processing steps described herein.)
Davis, Schilders, Wang, Xia and Srinivasan are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang, Xia and Srinivasan before him or her to modify the Davis-Schilders-Wang- Xia’s system with Srinivasan’s teaching. The motivation for doing so would be to have (Srinivasan [0002]) backup systems to efficiently back up and recover data in the event of user error, data loss, system outages, hardware failure, or other catastrophic events.
	Davis-Schilders-Wang-Xia-Srinivasan does not teach and further wherein the 27Attorney Docket No.: 117124.01 (DL1.274U) transferring is performed using a plurality of remote procedure calls between the source node and the destination node.  
However, Zhou teaches and further wherein the 27Attorney Docket No.: 117124.01 (DL1.274U) transferring is performed using a plurality of remote procedure calls between the source node and the destination node. (Zhou [0049] Particularly, the migration server and the migration client communicate using an open source framework Thrift RPC; the migration core is implemented on migration servers, actual data migration tasks are implemented on migration servers, a plurality of isomorphic migration servers receive a migration request from the client, such that data migration between a plurality of different DataSources and the DataDestination may be implemented and various kinds of data migration requests may be accepted, on the migration server) (Examiner note: RPC is remote procedure call.)
Davis, Schilders, Wang, Xia, Srinivasan and Zhou are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang, Xia, Srinivasan and Zhou before him or her to modify the Davis-Schilders-Wang-Xia-Srinivasan system with Zhou’s teaching. The motivation for doing so would be to have (Zhou [0029]) a scheme of performing data migration between different cloud storage systems, which may satisfy various performance requirements on performance, flexibility, scalability, automation, data verify and framework universality, etc.
Response to Amendment
The claim objections to claims 1, 9 and 20 have been withdrawn in light of the instant amendment to claims. The objection to claim 19 remains because one of the informalities has not been amended, please see claim objects of the instant office action.
The 112 (b) claim rejections to claims 1-20 have been withdrawn in light of the instant amendment to claims 1, 13 and 20.
Applicant's arguments filed 10/03/2022have been fully considered but they are not persuasive.
For independent claims 1, 13 and 20, the Applicant argues that the cited 
references do not disclose the amended limitations. The Office disagrees.
Specifically, Davis teaches A method of dynamically allocating cloud storage space 6Docket No: 117124.01 (DL1.274U)among nodes in a multi-node network in which each node maintains respective active storage and an assigned cloud storage partition, comprising: determining an amount of cloud storage assigned to each node of the multi-node network; (Davis [0442] In summary, cloud controllers present end users with an abstraction of a global namespace for a distributed filesystem while partitioning the distributed filesystem into a set of namespace mappings that are synchronized across the cloud controllers. These namespace mappings facilitate managing the ownership of portions of this namespace in a manner that optimizes file access performance and load-balancing across cloud controllers.) and Xia teaches associating a current cloud capacity to each respective node of the multi-node network; when a current cloud capacity of the destination node is adequate, otherwise transferring the file to cloud storage of a different node having sufficient cloud capacity to balance utilization of cloud storage among nodes of the multi-node network; (Xia [0029]  The request may be received by a load balancer 206 and routed to a storage node based on a round-robin load-balancing technique, the location of the corresponding client, the distribution of data across the storage nodes and/or partitions, current loads of the storage nodes, and/or another load-balancing technique. [0037] Those skilled in the art will appreciate that the system of FIG. 2 may be implemented in a variety of ways. First, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be provided by a single physical machine, multiple computer systems, one or more clusters, one or more virtual machines, a grid, one or more databases, one or more filesystems, and/or a cloud computing system. Second, load balancer 206, the storage nodes, the lead partitions, the replica partitions, and/or monitoring apparatus 212 may be scaled to the request volume and/or amount of processing, storage, and/or tracking of usage statistics 240-246 associated with the distributed storage system. Third, the number of lead partitions, the number of replica partitions per lead partition, the size of each partition, and/or other parameters related to partitioning of data in the distributed storage system may be tuned based on the number of storage nodes, the capacity of each storage node, the distribution of load across the storage nodes and/or partitions, and/or other factors.)
Davis, Schilders, Wang and Xia are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Davis, Schilders, Wang and Xia before him or her to modify the Davis-Schilders-Wang’ system with Xia’s teaching. The motivation for doing so would be to have (Xia [0029, 0037]) one and/or another load-balancing technique, and the distributed storage system may be tuned based on the capacity of each storage node)
Applicant’s arguments for dependent claims 2-12 and 14-19 are based on their respective base independent claims 1 and 13, which are addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                                /GAUTAM SAIN/Primary Examiner, Art Unit 2135